Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application
Claim 17 cancelled.
Claims 1-16 and 18-20 are allowable.
Reasons for Allowance
Claims 1-16 and 18-20 are allowable for the following reasons:
Applicant’s arguments with respect to claims 1-16 and 18-20, have been fully considered and are persuasive.
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Caron et al. (US. 4,846,564) in view of Strasser et al. (US. 20130146355).  
Claims 1, 10, and 19 are allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious of “a cable assembly including: an inner sheath…; and a protection layer…; a cable fixing portion including: an insertion portion to be inserted between the protection layer and the inner sheath; and a fixing portion…including a first fixing portion and a second fixing portion,…the second fixing portion having a wide portion with a largest outer diameter…larger than a largest outer diameter of the first fixing portion; and a thermal shrinkable tube wrapping the first fixing portion and at least a portion of the second fixing portion,…,wherein an outer diameter of the thermal shrinkable tube…remains substantially the same along the first fixing portion and the second fixing portion” in combination with the rest of 
Claims 2-9 are allowed in virtue of dependency of claim 1.
Claims 11-16 and 18 are allowed in virtue of dependency of claim 10.
Claim 20 has already been allowed with reason for allowance as indicated in the previous action dated 07/27/2020.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hung  Lam/
Patent Examiner, Art Unit 2883



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883